Citation Nr: 1719419	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder (referred to as a back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1989, January 1991 to July 1991, from February 2003 to February 2004, and from July 2006 to December 2007.  The Veteran also served in the Army National Guard from October 2001 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference Board hearing.  A transcript of the hearing has been made of record.

At the March 2017 hearing, the Veteran mentioned that he had filed a Form 9 on the issue of whether his son, B.J., should be considered a helpless child.  However, the record does not indicate that a Form 9 on that issue has been filed.  If the Veteran has a claim, he or his representative should contact the RO to determine the status.

In a November 2013 statement, the Veteran indicated that he wanted to appeal "denials of A/A and S/C for all issues".  It is not clear to what this letter was in reference, as the claims folder does not include evidence that there were active claims other than the ones addressed in this decision and the later filed sleep apnea claim.  If the Veteran believes he has additional claims, he should contact the RO.

The issues of lower extremity radiculopathy and increased rating for hearing loss have been raised by the record in June 2012 and September 2010 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  This is the second referral for lower extremity radiculopathy.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2014 for his lower back disability.  The VA examiner opined that the Veteran's back showed "classical changes related to the normal process of aging and also due to chronic biomechanical dysfunctional gait."  The examiner, however, did not opine on whether the Veteran's service connected left toe and left sciatic neuritis could have affected the Veteran's gait and caused or aggravated his back condition.

In addition, the claims folder contains documents in Spanish with no accompanying English translation.  Specific documents in need of translation are noted in the remand directives below.  On remand, review the claims folder and translate the identified documents, and any other pertinent documents from Spanish to English.

Accordingly, the case is REMANDED for the following action:

1. Forward a copy of the Veteran's claims folder, including a copy of this remand, to the 2014 examiner or another appropriate medical professional.  The medical professional may request another examination of the Veteran at his or her discretion.  After review of the entire record, the medical professional must answer the following questions:

(a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's service connected left toe or left sciatic neuritis caused, contributed to or aggravated (i.e. worsened) the Veteran's dysfunctional gait?

(b) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's lower back condition was caused by or aggravated by (i.e. worsened by) either the Veteran's left toe disability or left sciatic neuritis?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. Review the claims folder and translate from Spanish to English any untranslated documents.  Specific documents in need of translation include: a December 2009 statement from the Veteran; a December 2009 statement from the Veteran's spouse; a November 2009 statement from the Veteran; a January 2009 statement from the Veteran; a March 2008 statement from the Veteran; a February 2008 statement from the Veteran; and a May 2005 statement from the Veteran.

3. After completion of the above, readjudicate the Veteran's claims.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







